Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s response filed 03/08/2022 in reply to the Office action of 02/03/2022. Claims 105-109, 112, and 114-118 are amended. New claims 119-127 are added. Therefore, claims 105-109,  and 111-127 are pending and examined.
Withdrawn objections and Rejections
The objection to claims 105-109 and 112-117 and the improper Markush grouping rejection to claim 117 have been withdrawn in view of Applicant’s amendment to the claims. The 112(b) rejection to the claims has been withdrawn in view of Applicant’s amendment to the claims. 
Objections
Claim 111 remains objected for reciting percent of identity without reciting a specific sequence. 


Claim Rejections - 35 USC § 112
Claims 105-109 and 111-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 02/03/2022. Applicant’s arguments filed 03/08/2022 have been fully considered but are not found persuasive. 
	At the onset, Applicant simply reiterates that the standard for satisfying the written description requirement of a claimed invention is that Applicant demonstrates possession of the claimed invention. Applicant also reiterates that the standard for written description does not require the specification provide working example for every species of a claimed genus. Applicant argues that methods of deactivating genes are well known the art and are also described in the instant specification paragraphs [0050-[0062], [0133]-[0134], and [0121]-[0144]. These arguments are not found persuasive because paragraphs [0050-51] and [133-134] talk about general information on gene modifications such as random or site-specific mutagenesis, TALENs, Zing-finger nuclease or mega nucleases but does not specifically describe products for deactivation of multiple endogenous PV1, Mf and OV genes in plants using said methods. Paragraphs [52-62] and [121-144] discuss Crispr-cas gene modifications and availability of PV1, Mf and OV genes. However, claims limited to deactivation modification of PV1, Mf2 and OV1 genes in wheat plants using Crispr-Cas are not currently rejected.  The instant specification describes methods and compositions for the production of a wheat maintainer plant with modifications targeted to its endogenous PV1, Mf2 and OV1 genes on chromosomes from each of its three genomes (A, B and D).  Figures 1-3 of the specification describes knock-out modifications targeted to PV1, Mf2 and OV genes in the three wheat genomes. Wheat is a polyploid plant. Applicant provides no evidence that shows the modification and products described in the specification is also applicable to non-wheat plant species to support the possession of the invention as broadly claimed. The state of the art is not in possession of such plant species and the relevant technology for deactivating a multitude of reproduction-related genes in a multitude of plant species having different reproductive biology as evidenced by the post-publication reference by Chen et al (Biotechnology Advances 46(2021)107676). Chen et al teach methods of gene editing to facilitate hybrid crops production and state as follows:
 “[c]apturing heterosis (hybrid vigor) is a promising way to increase productivity in many crops……..the full utilization of heterosis faces a number of technical problems related to the specifics of crop reproductive biology, such as difficulties with generating and maintaining male-sterile lines and the low efficiency of natural cross-pollination for some genetic combinations….”

The instant specification does not describe plant species other than wheat having in its genome a deactivated modification of a genomic sequence having at least 95% identity to SEQ ID NO: 1, 3 or 6; or a coding sequence with at least 95% identity to SEQ ID NO: 1, 4 or 7, or encoding a polypeptide sequence with at least 95% identity to SEQ ID NO: 2, 5 or 8; wherein the deactivation modification is induced by methods other than by RNAi or by Crispr Cas9. 
While Applicant is not required to describe what is known in the prior art, the MPEP 2163 emphasizes that it is “ the disclosure that must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described”. See also Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002)(citing Regents of the Uni. Of Cal. V. Eli Lilly &Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).  
Further, the rejected claims are not drawn to any plant species having in its genome an exogenous gene with at least 90% identity to SEQ ID NO: 1, 3-4, 6-7 or 9; or encoding a polypeptide sequence with at least 95% identity to SEQ ID NO: 2, 5, or 8. The rejected claims are drawn any plant species or plant cell comprising a deactivating modification of a gene with genomic sequence having at least 95% identity to SEQ ID NO: 3, 6 or 9; or a coding sequence with at least 95% identity to SEQ ID NO: 1, 4 or 7, or encoding a polypeptide sequence with at least 95% identity to SEQ ID NO: 2, 5 or 8.  The specification teaches that SEQ ID NO: 1-9 are pollen-grain-vital (PV1), and male-fertility (Mf) genes from wheat for “maintainer line construction for use with cognate lines that relate to multi-gene phenotypes and that the maintainer line can reduce the need for seed selection/deselection during propagation”. The specification, however, is completely silent regarding deactivation of the genomic and coding sequences having such functional properties in a multitude of plant species having different reproductive biology. Therefore, Applicant is expecting others to identify such genomic genes in a multitude of plant species and apply various gene endogenous deactivating methods including RNAi, various non-transgenic mutagenesis and site-directed mutagenesis for production of plants with deactivated modification of a gene with genomic sequence having at least 95% identity to SEQ ID NO: 3, 6 or 9; or a coding sequence with at least 95% identity to SEQ ID NO: 1, 4 or 7, or encoding a polypeptide sequence with at least 95% identity to SEQ ID NO: 2, 5 or 8. 
 	Applicant argues that paragraphs [0068]-[0070] and [0074]-[0075] of the instant specification describes how to identify a PV1 gene and a Mf gene in a given plant species by sequence comparison to the reference sequences provided in the specification. Applicant also argues that Mf genes from multiple plant species are known in the art and that a number of plant genome sequences are publicly available.  Applicant refers to the timeline of plant genome sequencing projects maintained by the Heinrich Heine University Dusseldorf website. Applicant, therefore, contents that the specification provides evidence of possession of a representative number of species of plants, PV1 and Mf genes. These arguments are not found persuasive for the following reasons: firstly, the instant claims are neither drawn to how to identify PV1 and Mf genes in plants nor drawn to the PV1 and Mf genes itself from various plant species. The claims are drawn to a multitude plant species having in its genome a deactivating modification of a gene with genomic sequence having at least 95% identity to SEQ ID NO: 3, 6 or 9; or a coding sequence with at least 95% identity to SEQ ID NO: 1, 4 or 7, or encoding a polypeptide sequence with at least 95% identity to SEQ ID NO: 2, 5 or 8. A substantial variation within the genus is expected because different plant species face a number of “technical problems related to the specifics of crop reproductive biology, such as difficulties with generating and maintaining male-sterile lines” as discussed by Chen et al above. Therefore, the specification does not provide a representative species of plants having a deactivating modification of an endogenous gene having at least 95% identity to SEQ ID NO: 3, 6 or 9; or a coding sequence with at least 95% identity to SEQ ID NO: 1, 4 or 7, or encoding a polypeptide sequence with at least 95% identity to SEQ ID NO: 2, 5 or 8. Secondly, claim 1 is not limited to PV1 genes. Thirdly, the claims require the deactivation of only one of SEQ ID NO: 1, 3-4, 6-7 or 9 in the plant or plant cell, while paragraph [00272] of the instant specification states that deactivation of endogenous PV1 and OV1 genes in all loci is required for the construction of the wheat maintainer line. Therefore, Applicant is not in possession of the broad scope of the claims. 
See, University of California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997). The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material". Id. Further, the court stated that to adequately describe a claimed genus, Applicant must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of members of the genus". Id.

Therefore, for all the reasons discussed above  and in the last Office action, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.
	 Applicant may amend the claim 105 to recite ---wherein the plant is wheat,  and wherein the deactivation is induced by Crispr-cas or by RNAi---. 

Remarks
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shan et al (2014), vol. 9(10), pp.2395-2410. Shan et al teach genome editing in wheat using CRISPR/CAS9 system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662